Citation Nr: 0108881	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  97-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder diagnosed as paroxysmal tachycardia.


REPRESENTATION

Appellant represented by:	Charles J. Kettler, Jr., 
Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had an initial period of active duty for 
training (ACDUTRA) from November 1962 to January 1963, as 
well as another period of ACDUTRA for 6 days in June 1963, 
and inactive duty for training (INACDUTRA).  The current 
claim arises from the initial period of ACDUTRA.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  

Entitlement to service connection for a heart disorder was 
denied by a February 1990 rating decision.  The appellant was 
notified in April 1990, but did not file a timely appeal.  As 
such this decision is final.  38 U.S.C.A. § 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

A Travel Board hearing was held in November 1998, before the 
undersigned Board Member rendering this decision, sitting in 
Montgomery, Alabama.  The Board Member had been designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 2000).  A transcript of the hearing 
testimony is on file.

Subsequently, the case was remanded in March 1999, and is now 
returned to the Board for adjudication.  As a result of the 
development undertaken, new and material evidence has been 
developed and the case has been reopened as discussed below.


FINDINGS OF FACT

1. The February 1990 rating decision which denied entitlement 
to service connection for a heart disorder, is final.  The 
appellant was notified and did not file a timely disagreement 
therewith.

2.  The evidence received subsequent to the February 1990 
rating decision is new and bears directly and substantially 
on the question of whether a current paroxysmal tachycardia 
disorder was incurred or aggravated in service. 

3.  The appellant's pre-existing paroxysmal tachycardia 
disorder was apparently permanently made worse by service.  


CONCLUSIONS OF LAW

1.  The February 1990 rating decision, wherein service 
connection for a heart disorder was denied, is final:  
Evidence received since that rating decision is new and 
material, and the appellant 's claim for service connection 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§  3.156, 20.392, 20.1103 (2000).

2.  With resolution of reasonable doubt in favor of the 
appellant, the pre-existing paroxysmal tachycardia disorder 
was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The bill also 
establishes a number of procedural requirements for VA in 
dealing with claims for benefits.

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

In view of the action taken on remand, and in view of the 
holding below, it is the conclusion of the undersigned that 
to the extent the new law applies, the notice and development 
provisions have been satisfied.  Thus the Board can proceed 
without prejudice to the veteran.

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); see also 38 C.F.R. §§ 
20.302, 20.1103 (2000). The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim." See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In evaluating applications to reopen previously denied 
claims, a three step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulations, "[n]ew and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether based on the evidence of record in support of the 
claim, presuming its credibility, there is a reasonable 
possibility that the claim as reopened may be substantiated 
by the evidence presented pursuant to 38 C.F.R. § 3.102.

Third, if the claimant has produced new and material 
evidence, and a reasonable possibility exists that the claim 
may be substantiated, the Board must evaluate the merits of 
the claim in light of all the evidence, both old and new, 
after ensuring that the duty to assist has been fulfilled. 
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209) 
(1999).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Furthermore, as noted in Evans, 38 U.S.C.A. §§ 5108, 
7104, and 7105 requires that to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
283 (1996).

In the instant case, service connection was initially denied 
for a heart disorder, described as paroxysmal tachycardia by 
rating decision of February 1990. In making that decision, it 
was determined that the appellant's heart condition 
preexisted service and underwent no increase in severity 
beyond the normal course of the disability during service.  

Evidence of record at the time of the February 1990 RO 
decision included the appellant's enlistment examination, 
service medical records, a medical board examination prior to 
separation, VA, and private medical records.  The appellant 
was notified of that denial, and did not file a timely 
appeal. 

The February 1990 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.1103 (2000). As such, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since that rating decision.

In this case, there is a VA examination dated in January 2000 
which contains a medical opinion noting that, "it was 
conceivable that his symptoms were aggravated by the rigors 
of the service."  The examiner further noted that, "it was 
as likely as not that the cardiac disorder was aggravated by 
incidents of ACDUTRA."  The Board finds that this new 
evidence bears directly and substantially on the question of 
whether the appellant incurred paroxysmal tachycardia as a 
result of service. Accordingly, the appellant 's claim for 
service connection for paroxysmal tachycardia is reopened.

Having reopened the appellant 's claim for service 
connection, the Board observes that the next step following 
the reopening of the appellant 's claim is consideration of 
the claim de novo. The Board finds that no prejudice to the 
appellant will result from considering this claim on a de 
novo basis. see Bernard  v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant  prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, an appellant is presumed in sound condition except 
for defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 1991).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (2000).  
Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).
A review of the appellant 's claim file discloses that he was 
admitted to a service hospital in January 1963 for evaluation 
of tachycardia.  He noted on admission that about four months 
prior to entering service, he had an episode of fast 
heartbeat lasting approximately 15 minutes.  Five days prior 
to entering the hospital, he was seen in the clinic after he 
noted a rapid heartbeat. It actually ceased on the way to the 
clinic.  The examiner noted no cardiomegaly or congestive 
failure.  The final diagnosis was tachycardia, paroxysmal, 
etiology unknown, existed prior to service.

In a Travel Board hearing in November 1998, the appellant's 
attorney, in essence, noted that the appellant began basic 
training in December 1962, and within the first week or so, 
experienced problems with his heart.  An abnormal heart 
condition was discovered at that time.  The appellant 
testified, in essence, that he did not have a pre-existing 
heart condition.  However, he wanted to be discharged from 
service, and the doctor would not sign the papers separating 
him from service unless he stated that he had heart trouble 
prior to service. 

The board remanded the case in March 1999 to attempt and 
locate additional service medical records, and, Alabama 
National Guard unit personnel, and medical records.  

In addition, a review of the appellant's medical records by a 
cardiovascular specialist, was requested in order to evaluate 
the etiology and extent of any cardiac disorder, including 
tachycardia, present.  The reviewer was to provide a written 
opinion as to the presence, etiology and onset of any cardiac 
disorder found.  Specifically, to provide an opinion as to 
the medical probability that any documented cardiac disorder, 
including tachycardia, and/or hypertension was related to 
symptoms or signs in service or within one year of service 
separation.  The reviewer was also requested to offer an 
opinion as to whether the appellant's documented tachycardia 
is related, directly or by aggravation, to symptoms in 
service.  

Copies of the appellant's National Guard Service records were 
received in April 1999.  These consisted essentially of 
duplicative information.  It was noted in the records that in 
addition to the two periods of ACDUTRA noted in the 
introduction, he had an additional period of 15 days ACDUTRA 
in July 1963. No other new information was noted in the 
service records.

In a VA cardiovascular examination in January 2000, the 
examiner noted a history of hypertension, and symptomatic 
supraventricular tachycardia (SVT) dating back to 1962.  This 
type of SVT was called AVNRT (atrioventricular nodal re-
entrant tachycardia). It resulted from a re-entrant circuit 
in the AV node and surrounding atrial tissue.  

The examiner noted that tachycardia can be precipitated by 
increased stress exercise and other situations resulting in 
increased adrenaline secretions.  He opined that, "it is 
conceivable that his symptoms were aggravated by the rigors 
of service."  He further opined, "that it was as likely as 
not that the cardiac disorder was aggravated by incidents of 
ACDUTRA."

The evidence of record, in particular, the aforementioned VA 
medical opinion,  suggests that the appellant's pre-existing 
paroxysmal tachycardia disorder was aggravated by his period 
of service.  Accordingly, the Board finds that the evidence 
is supportive of the appellant's contentions regarding the 
aggravation of his paroxysmal tachycardia disorder in 
service, and hence, service connection for paroxysmal 
tachycardia is warranted.  38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a heart 
disorder diagnosed as paroxysmal tachycardia, the claim is 
reopened.

Entitlement to service connection for a heart disorder 
diagnosed as paroxysmal tachycardia is granted on the basis 
of aggravation.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

